Citation Nr: 0624576	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected scalp scar.

2.  Entitlement to service connection for residuals of 
surgery to the scalp.  

3.  Entitlement to service connection for a left arm 
condition.

4.  Entitlement to service connection for a left leg 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
November 1971.  The veteran subsequently had Army Reserve 
duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  A separate February 2003 rating 
decision with regard to the secondary service connection 
issue has been consolidated into the appeal.  

The Board notes in a February 2003 statement the veteran 
requested a hearing before a Decision Review Officer.  
However, in correspondence received in April 2003, the 
veteran asked that the RO cancel that hearing.

The Board emphasizes that it is not in the veteran's best 
interest to file random, medically uncorroborated claims 
related to his psychiatric claim already on appeal.  As the 
U.S. Court of Appeals for Veterans Claims (Court) has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992). 



FINDINGS OF FACT

1.  The RO denied service connection for an acquired 
psychiatric disorder in a March 1983 rating decision; it 
notified the veteran of the denial but he did not initiate an 
appeal.

2.  Evidence received since the March 1983 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.

3.  There is no association between the veteran's current 
psychiatric condition and his military service or a service-
connected disorder. 

4.  The veteran has tension headaches and dizziness that are 
not related to scalp surgery that he underwent during his 
military service.

5.  There is no competent evidence that the veteran is 
currently diagnosed a left arm or left leg condition.  


CONCLUSIONS OF LAW

1.  The rating decision of March 1983 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
March 1983 rating decision to reopen a claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).      

3.  Service connection an acquired psychiatric disorder, to 
include as secondary to his service-connected scalp scar, is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

4.  Service connection for residuals of surgery to the scalp 
is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

5.  Service connection for a left arm condition is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  Service connection for a left leg condition is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the psychiatric disorder on appeal, the RO 
originally denied service connection for a nervous condition 
in a March 1983 rating decision.  It gave the veteran notice 
of this denial, but he did not initiate an appeal.  
Therefore, that RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  Those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  The RO received the petition 
to reopen the claim in March 2002.  Therefore, the amended 
regulations are for application.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a nervous condition 
secondary to the veteran's service-connected scalp scar in a 
March 1983 rating decision because it found that there was no 
secondary relationship between the schizophrenia diagnosed at 
that time and the veteran's scalp scar.  Evidence of record 
at the time of the March 1983 rating decision consisted of 
service medical records (SMRs); an August 1972 VA 
examination; VA outpatient records from 1980 through 1981; VA 
hospital records from July 1981; and a VA neurology 
consultation report from October 1981.

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the March 1983 rating decision.  Specifically, 
according to a July 2002 private treatment letter of 
"M.B.," M.D., the veteran's currently diagnosed 
schizophrenia developed as a result of scalp surgery to the 
head while the veteran was in service.  Thus, this record 
alludes to a secondary relationship between his psychiatric 
condition and his scalp surgery.  Accordingly, the evidence 
is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  As new 
and material evidence has been received, the claim is 
reopened.  38 U.S.C.A. § 5108.    

As discussed above, the Board has reopened the claim for 
service connection for an acquired psychiatric disorder.  
Initially, it is noted that the veteran and his 
representative have had ample opportunity to address the 
merits of the claim.  Thus, the Board may proceed to evaluate 
the merits of the appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including psychoses).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

With regard to his acquired psychiatric disorder claim, the 
veteran has been currently diagnosed with dysthymia, anxiety, 
and schizophrenia.  See VA psychiatric examination dated 
October 2002 and Dr. M.B. treatment letter from July 2002.  
The veteran and his representative have contended that his 
current psychiatric condition is secondary to his service-
connected post-surgery scalp scar. The RO also considered 
direct service connection to his military service.  The Board 
will address both theories of service connection in this 
appeal

With regard to direct and secondary service connection, the 
medical evidence of record on this issue includes one 
favorable private medical opinion, and one unfavorable 
opinion from a VA examiner.  Specifically, the October 2002 
VA psychiatric examiner opined that, based on a review of all 
the medical and lay evidence in the claims folder, "there is 
no evidence to consider that the veteran's neuropsychiatric 
condition, originally described since February 12, '81, is 
directly the result of or secondary to his service-connected 
condition.  The veteran's scalp surgery was for removal of a 
nevus, thus it could not be considered the etiology for the 
mental condition."  

This opinion was thorough, supported by an explanation, based 
on a review of the claims folder, and supported by the 
evidence of record which first showed treatment for a 
psychiatric disorder in February 1981, some 10 years after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  SMRs 
are negative for treatment of any psychiatric disorder, 
providing more evidence against this claim.  Overall, the 
opinion provides clear evidence against the claim, and is 
supported by service and post-service medical records.     

In contrast, the Board acknowledges the July 2002 opinion of 
Dr. M.B. who opined that the "emotional condition of the 
patient [veteran] developed after cranial surgery while he 
was on active duty in the US Army.  This surgery has 
exacerbated his symptom of schizophrenia because of the 
constant and recurrent headaches."  
Although Dr. M.B. treated the veteran since 1997 for his 
psychiatric condition, there is no basis provided for this 
opinion, it is not based on a review of the service or post-
service medical records, and it is not supported by the 
medical evidence of record that shows treatment for 
schizophrenia many years after service.  

The opinion appears to be based on history reported by the 
veteran.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Court has held that VA can not 
reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In this 
case, the Board rejects the veteran and his representative's 
statements that he underwent "experimental surgery" on his 
head during service.  The veteran's representative even 
acknowledges in the April 2006 Appellant's Brief that SMRs 
are negative for evidence of any intensive cranial surgery.  
In fact, SMRs only reflect that the veteran underwent two 
biopsies during service in April and May of 1970 for removal 
of a cellular benign nevus.  Consequently, the Board 
considers the private medical opinion to be of limited 
probative value, as it appears based on a discreditable 
allegation of "experimental surgery."  Further, it is not 
supported by service or post-service medical records, both 
which indicate a disorder that has no relationship to service 
many years ago. 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  

For the reasons stated above, the Board finds that the 
private medical opinion is of limited probative value 
compared to the comprehensive VA examination and opinion and 
the service and post-service medical record, which indicate a 
disorder that began many years after service.  The Board 
concludes that the competent medical evidence of record 
clearly demonstrates that there is no relationship between 
the veteran's current psychiatric condition and either his 
service-connected post-surgery scalp scar or his military 
service.  Boyer, 210 F.3d at 1353, Velez 11 Vet. App. at 158.

The Board turns to the veteran's claim of service connection 
for residuals of surgery to the scalp during service.  As 
noted above, the veteran underwent 2 biopsies for removal of 
a nevus during service.  The veteran asserts that ever since 
the biopsies were performed, he has experienced dizziness, 
headaches, insomnia, pain and tenderness emanating from the 
biopsy scar on his occipital scalp.  Currently, the veteran 
is already service-connected at 10% for pain and tenderness 
from the resulting post-biopsy scar on the occipital scalp.  
The veteran seeks service connection for further residuals 
related to the biopsies.  

During service, the scalp biopsies were performed in April 
and May of 1970.  Shortly thereafter, SMRs do reflect some 
complaints of headaches and dizziness in November 1970 and 
March 1971.  However, the veteran was diagnosed with tension 
headaches.  There was no indication these headaches were 
related to his scalp biopsies, providing no evidence in 
support of his claim.  

Post-service, the veteran complained of headaches and 
dizziness a short time after service.  See VA examination of 
August 1972, VA clinical record of July 1974, and Army 
Reserve medical record of July 1974.  No significant findings 
were recorded besides the veteran's assertions regarding the 
etiology of his headaches.  

Most significantly, however, VA hospital records from October 
and November of 1980, and a VA neurology consultation report 
from October 1981 diagnosed the veteran with tension 
headaches.  The VA specifically consulted with a private 
neurologist to obtain a diagnosis regarding the etiology of 
the veteran's headaches.  The neurologist indicated that the 
veteran suffered from tension headaches secondary only to his 
psychotic disorder, which is not service-connected (as 
discussed above).  The neurologist did not associate the 
veteran's tension headaches or dizziness with any residuals 
of his scalp biopsies, providing clear (and the Board finds 
highly probative) evidence against the veteran's claim.   

The Board acknowledges the previously discussed private 
medical opinion of Dr. M.B.  This physician noted the 
veteran's headaches as stemming from "cranial surgery."  
However, as discussed above in detail, this opinion is 
entitled to very limited probative value as it based the on 
uncorroborated reported history of the veteran of "cranial 
surgery."  There is no evidence in the claims folder that 
any intensive "cranial surgery" was performed.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on 
an inaccurate factual premise has no probative value).

The Board now turns to the veteran's remaining claims for 
service connection for left arm and left leg conditions.  The 
veteran is already service connected at 10 percent for a 
residual painful scar to the left elbow as the result of 
surgery performed during service after a motorcycle accident.  
He is also service connected at 10 percent for residuals of a 
left hip abrasion stemming from the same motorcycle accident 
during service.  The veteran appears to assert that he 
suffers from orthopedic pain as the result of left arm and 
left leg conditions due to his in-service motorcycle 
accident.  It is unclear from the record whether this pain is 
separate and distinct from the painful scars that he is 
already service connected for. 

In any event, post-service medical records fail to reveal any 
diagnosis for a left leg or left arm condition.  In fact, X-
rays of the left arm performed during service and post-
service reveal no abnormality.  See SMR X-rays dated June 
1971, VA clinical record X-rays dated July 1974, and VA 
outpatient X-rays of October 1980.  Simply stated, no doctor 
has indicated that the veteran has a disability associated 
with a left leg or left arm condition.  Thus, absent evidence 
of a current diagnosis, service connection cannot be granted 
for either alleged disorder.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  

The Board adds that although the veteran has asserted left 
arm and left leg pain, service connection is not warranted 
because there is no diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

The veteran argues that he has left leg, left arm, residuals 
of scalp surgery, and a psychiatric disorder as the result of 
service or a service-connected disability.  Although he is 
competent to relate and describe symptoms such as pain, he is 
not, as a lay person, competent to offer a diagnosis or an 
opinion as to whether a disability exists.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against all the veteran's 
claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  Service connection and secondary service 
connection claims are all denied. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in May 2002, 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the September 2003 statement of the case 
(SOC) includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the May 2002 VCAA 
notice letter prior to the July 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, the above letter did not ask the veteran to provide 
any evidence in his possession that pertains to the claim. Id 
at 120-21. Nonetheless, the Board is satisfied that the 
veteran actually knew to submit such evidence to the RO, 
given the private medical evidence he has submitted on his 
own behalf.  Moreover, the VCAA letter, rating decisions, and 
SOC advised the veteran of what missing evidence was relevant 
and necessary to demonstrate service connection and secondary 
service connection for the issues on appeal.  Additionally, 
the VCAA letter dated in May 2002 advised the veteran that 
the VA would obtain "any additional information or 
evidence."  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard, 4 Vet. 
App. at 392-94.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  The 
Board finds that any deficiency in the notice to the veteran 
or the timing of these notices is harmless error. 

The VCAA notice letter did not include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
With respect to the service connection claims, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in failing to provide this notice.  
Thus, the failure to provide this notice is harmless error.

In addition, despite filing his claim to reopen in March 
2002, the veteran was provided with the incorrect definition 
of new and material evidence under the standard in effect 
prior to August 29, 2001.  Nonetheless, the Board finds no 
prejudice to the veteran as the Board has reopened his 
psychiatric disorder claim and considered it on the merits.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Simply put, 
the Board declines to remand for VCAA notice in connection 
with new and material evidence when there is no indication 
that doing so would yield any benefit for the veteran, as the 
claim was reopened.  Bernard, 4 Vet. App. at 392-94; Soyini 
v. Derwinski, 1 Vet. App. 541, 546 (1991).  The Board finds 
that any deficiency in the notice to the veteran on the 
timing or content of these notices is harmless error.

With regard to the request for another VA examination for his 
psychiatric claim, the Board finds that the October 2002 VA 
examination and opinion are fully adequate, and a further 
examination would serve no constructive purpose.  The service 
and post-service medical records provide more than enough 
evidence to decide the psychiatric disorder claim.  See 
McLendon v. Nicholson, No. 04-0185 (U.S. Vet. App. June 5, 
2006) (discussing circumstances when a VA examination is 
required).  

In the April 2006 Appellant's Brief, the veteran's 
representative requests VA examinations for the alleged left 
leg, left arm, and residuals of head surgery conditions.  
However, as discussed above, the evidence of record is 
negative for any diagnosed left leg or left arm conditions.  
Additionally, the competent evidence of record clearly 
demonstrates that the veteran does not have residuals of his 
biopsy surgeries, aside from his already service-connected 
scalp scar.  See 38 U.S.C.A.  § 5103A(d) (indicating there 
must be competent evidence of a current disability to trigger 
VA's obligation to secure a medical opinion).  As service and 
post-service medical records, as a whole, provide no basis to 
grant these claims, the Board finds no basis for a VA 
examination to be obtained.  See McLendon, supra.  Not only 
does this evidence (service and post-service medical records) 
not provide a basis to grant these claims, the Board finds 
that they provide evidence against these claims

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA outpatient records, and a VA 
psychiatric examination.  The Board also has obtained private 
medical evidence as identified and authorized by the veteran.  
The veteran withdrew his request for a personal hearing that 
was scheduled for his benefit.  Thus, the Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder, to 
include as secondary to a service-connected scalp scar, is 
reopened.    

Service connection for an acquired psychiatric disorder, to 
include as secondary to a service-connected scalp scar, is 
denied.    

Service connection for residuals of surgery to the scalp is 
denied.   

Service connection for a left arm condition is denied. 

Service connection for a left leg condition is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


